• COMBS, Justice,
dissenting.
I respectfully dissent. The lease agreement entered into by the parties was clear, plain and unambiguous. It accurately described the property to which its terms would apply. The deadline for the commencement of mining operations on the leased premises was handwritten, which fact indicates that this condition of the agreement was specifically considered and negotiated by the parties.
The majority opinion blatantly ignores the plain wording of the agreement and the manifest intention of the parties. Today’s result not only impairs the obligation of contracts, but also endorses the taking of private property for private use, by means of the judicial process, all in contravention of Section 2 and the spirit of Section 19 of the Constitution of Kentucky and the Fourteenth Amendment of the Constitution of the United States.
LAMBERT and VANCE, JJ., join in this dissenting opinion.